TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00103-CV




Maria Sorensen, Appellant

v.

CitiBank (South Dakota), N.A., Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 04-1222 002, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
                        The trial court signed its final judgment on December 27, 2005.  On January 30,
appellant filed her notice of appeal, and on February 13, she filed a motion for an extension of time
to file her notice of appeal.  We granted her motion for an extension of time on March 14.  The
record was due on February 27.  On March 14, we sent notice that the reporter’s record was overdue. 
On March 20, the court reporter responded with a letter informing this Court that the parties had not
requested a reporter’s record.  On March 29, we sent notice that arrangements had not been made
for the clerk’s record to be filed, requesting that appellant respond with a status report no later than
April 10, and on April 24, appellant notified this Court that she had paid for the clerk’s record.  The
clerk’s record was filed on May 4, and on June 21, we sent appellant notice that her brief was
overdue.  We informed appellant that unless she filed a proper motion by July 3, her appeal would
be dismissed.  To date, appellant has not responded to this Court’s notices.  We therefore dismiss
the appeal for want of prosecution on our own motion.  Tex. R. App. P. 42.3(b).
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear, and Waldrop
Dismissed for Want of Prosecution
Filed:   August 9, 2006